Madden, Judge,
concurring in the result:
I agree with the court that the intervenor’s petition should not be dismissed. My reason for so concluding is not, however, the reason given by the court. I suppose that an in-dorsee of an obligation such as a note or a check would be barred by limitation from enforcing it at the same time that the original payee was barred, that is, when the statutory period had elapsed after suit could have been brought upon the obligation. If this were not so, the right to enforce such paper could be kept alive indefinitely by transferring it each time that the statute was about to run against the then holder of it.
My reason for agreeing with the court’s conclusion is that I think it is not certain, and, indeed, is very unlikely that any right to sue the United States accrued to either the plaintiff or the intervenor more than sis years before the filing of the intervenor’s petition on April 16, 1948. The check was dated December 30, 1941. The amended petition does not say when it was delivered to the plaintiff. Manila was captured by the Japanese on January 1, 1942. If the check was delivered before January 1, 1942, what, in the circumstances, would have been a reasonable time within which it should have been presented for payment, cannot be learned from the plaintiff’s petition, and would not be within the knowledge of the intervenor. I would, therefore, assume, without deciding, that the statute did not begin to run until a reasonable time had elapsed after delivery to give the payee an opportunity to present the check for payment, and I would take evidence as to the facts of delivery and opportunity to present for payment.
Whitaker, Judge, concurs in the foregoing opinion.